Citation Nr: 1308875	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for a pulmonary disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March to July 1965 (four months).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In February 2008, the Veteran testified via videoteleconference before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

By decision dated in July 2011, the Board denied entitlement to service connection for a pulmonary disorder.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued a Memorandum Decision setting aside the Board's July 2011 decision on the issue of service connection for pulmonary disorder, and remanded the matter back to the Board for additional consideration.

In the August 2012 Memorandum Decision, the Court concluded that VA had not complied with its duty to assist.  More specifically, the Court found that the Board failed to obtain outstanding relevant VA and private treatment records and relied upon inadequate medical opinions.  

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the issue of service connection for a pulmonary disorder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In the July 2011 Board decision that is now vacated, the Board found that a pulmonary disorder was not incurred in or aggravated by active service; however, the August 2012 Memorandum Decision appears to find that the Board erred by failing to obtain "relevant" outstanding private treatment records and failed to provide an adequate examination for the issue of service connection for pulmonary disorder that included a discussion of significant facts from the Veteran's prior medical history and a discussion of the private medical opinions.  The Court found this based on repeated concessions by attorneys representing the VA before the Court, without indicating what actions were, or were not, to be taken by the Board.  

The Court included the parties' briefs in the record on remand "so that the Board can fully consider the issue the Secretary has conceded."  

The Secretary's brief (page 11) cites a penile implant history and the fact that the Board failed to obtain this record, but did not indicate why this record would be "relevant" to the claim of service connection for a pulmonary disorder.  In this regard, the Board must note that the Veteran served on active duty from March to July 1965 (four months).  

The penile implant surgery appears to have been in 1995, thirty years after service. 

This is particularly problematic situation as the Veteran's own attorney did not argue that the Board had failed to obtain pertinent treatment records (see brief of Veteran's attorney, Appellant Brief, undated, and the Court's August 2012 Order in this case, page two, in which the Court cited the four arguments on appeal, none of which is the contention that the Board erred by failing to obtain "relevant" outstanding treatment records).

In any event, in light of the facts of this case, the Board believes it must make an effort to obtain all medical records in this case, private and VA, even when these records do not, on their face, appear at all relevant (for example: his penile implant surgery in 1995).  

The Board must note that the duty to assist is not a one-way street.  The Veteran and his attorney are asked to assist the VA in obtaining all of his medical records, both private and VA, that the VA does not have in the Veteran's claims file at this time, in order to expedite his case, as the Veteran is in the best position to know where and when he was treated.  

In this regard, if a particular piece of medical information is not relevant to this case (for example: his penile implant surgery in 1995), or is simply not available, he and his attorney should so indicate, in writing, as soon as possible, to avoid needless delay of this case and a waste of limited VA resources in an attempt to locate irrelevant information. 

In November 2010, the Veteran filed a claim for service connection PTSD.  The RO denied the claim for service connection for PTSD in a November 2011 rating decision.  In a statement received in February 2012, the Veteran expressed disagreement with the RO's November 2011 rating decision denying service connection for PTSD, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of service connection for PTSD.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of service connection PTSD is remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide authorization for VA to obtain his complete medical records, including those from Dr. Joseph Gale, dated from 1965 to 1975, Providence Medical Center, dated from 1991 to 1993, and his penile implant surgery in 1995.  Advise the physicians that actual treatment records are needed, not a summary.  If the identified records are not obtained, advise the Veteran of that fact and provide him an additional opportunity to obtain the records.

The Veteran and his attorney should attempt to obtain these records and submit them to the VA in order to expidite this case. 
  
2.  Obtain and associate with the claims file records from the VA Medical Center in Portland, Oregon, dated from March 1968 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records should be documented in the claims file.  The RO should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the VA records are unavailable.  

Again, the Veteran and his attorney should attempt to obtain these records and submit them to the VA in order to expedite this case. 
  
3.  When the above development has been completed and any outstanding medical records obtained, to the extent possible, the Veteran should then be scheduled for a VA examination regarding the claim for service connection for a pulmonary disorder.  

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has a pulmonary disorder which had its onset during service or is related to service from March to July 1965 (four months)?

The examiner should specifically discuss the Veteran's hospitalization in service due to pneumonia, the significance of the positive histoplasm test in 1965, and the significance of the 2004 CT scan showing calcified granulomatous disease.  The examiner should also specifically discuss the December 2010 private medical opinion, where Dr. Keppel opined that the Veteran's current pulmonary disorder is bronchiectasis, which was a consequence of younger infections, and that the left lower lobe process identified during basic training in service contributed significantly to the current bronchiectasis.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for any opinion expressed in the examination report(s) should be provided.  If any opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

4.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the issue of service connection for pulmonary disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

5.  The Veteran and his representative should be furnished with a Statement of the Case (SOC) addressing the claim for entitlement to service connection for PTSD.  In order to perfect an appeal of the issue, the Veteran must timely file a substantive appeal, following the issuance of the SOC.  This issue is not before the Board at this time. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


